Citation Nr: 1526769	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-22 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence have been received to reopen entitlement to service connection for type II diabetes mellitus with neuropathy. 

2.  Whether new and material evidence have been received to reopen entitlement to service connection an eye disorder. 

3.  Whether new and material evidence have been received to reopen entitlement to service connection for a right ankle and foot disorder, and if so, whether service connection is warranted for the claimed disorder.

4.  Whether new and material evidence have been received to reopen entitlement to service connection for a left jaw disorder, and if so, whether service connection is warranted for the claimed disorder.

5.  Entitlement to service connection for a left lower leg, ankle and/or foot disorder.  

6.  Entitlement to service connection for a lung disorder to include as due to exposure to ionizing radiation.

7.  Entitlement to service connection for skin cancer to include as due to exposure to ionizing radiation.

8.  Entitlement to service connection for a skin condition to include as due to exposure to ionizing radiation.

9.  Entitlement to service connection for a neck disorder with mass/tumor on windpipe to include as due to exposure to ionizing radiation.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for VA providing the Veteran with incorrect medication that resulted in recurrent burning/itchy skin, muscle pain, shortness of breath, dizziness, vertigo, an eye disorder and aggravation of type II diabetes mellitus.   

11.  Entitlement to a compensable disability rating for service-connected residuals of fractured right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran submitted VA treatment records in January 2014 with respect to his service connection claims for a bilateral ankle/foot disorder.  The treatment records are duplicates or cumulative of evidence associated in the Veteran's claims file and considered by the RO.  See 38 C .F.R. § 20.1304(c) (2014).  Accordingly, the Board will not remand these issues for consideration of the evidence submitted by the Veteran.

The issues of entitlement to service connection for residuals of a left jaw injury, entitlement to compensation under 38 U.S.C.A. § 1151 and entitlement to an increased rating for residuals of a right leg fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's service connection claims for type II diabetes mellitus, a right ankle disorder, an eye disorder and residuals of a left jaw injury in a December 2002 rating decision and the Veteran did not appeal this decision within one year from the date of notice of the rating decision.

2.  Evidence associated with the claims file subsequent to the December 2002 rating decision is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for type II diabetes mellitus and an eye disorder. 

3.  Evidence associated with the claims file subsequent to December 2002 rating decision with respect to the issues of entitlement to service connection for a right ankle disorder and residuals of left jaw injury are not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a right ankle disorder and residuals of a left jaw injury.

4.  The preponderance of the evidence shows that the Veteran was not exposed to ionizing radiation during his period of service. 

5.  The preponderance of the evidence shows that the Veteran's current lung disorder is not related to active military service.

6.  The preponderance of the evidence shows that the Veteran's current skin disorders are not related to active military service.

7.  The preponderance of the evidence shows that the Veteran's current neck disorder with mass/tumor on windpipe is not related to active military service.

8.  The preponderance of the evidence reveals that the Veteran does not have a current left lower leg, foot or ankle disorder that is related to active military service

9.  The preponderance of the evidence shows that the Veteran does not have a current right ankle disorder and the current right foot and lower extremity disorders are not related to active military service.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied the Veteran's service connection claims for type II diabetes mellitus, an eye disorder, a right ankle disorder and residuals of a left jaw injury are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received after the December 2002 rating decision is not new and material, and therefore, the claim for entitlement to service connection for type II diabetes mellitus and an eye disorder are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Evidence received after the December 2002 rating decision is new and material, and therefore, the claim for entitlement to service connection for a right ankle disorder and residuals of a left jaw injury are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  A right ankle and/or foot disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014). 

5.  A left lower leg, ankle and/or foot disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014). 

6.  A lung disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

7.  A skin disorder to include skin cancer was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

8.  A neck disorder with mass/tumor on windpipe was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

With respect to claims to reopen, VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim; however, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); see also Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007) (the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted.") and VAOPGCPREC 6-2014. 

VA letters dated in October 2009 and February 2010 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's claims to reopen service connection for type II diabetes mellitus and an eye disorder and service connection claims for a right ankle disorder, a left leg/ankle and/or foot disorder, lung disorder, skin condition and neck disorder.  In this regard, the October 2009 letter explained what new and material evidence means.  The October 2009 and February 2010 letters advised the Veteran what information and evidence was needed to substantiate his service connection claims.  The letters also notified the Veteran of how VA determines a disability rating and an effective date if his claim is granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letters requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  
      
Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, service personnel records, private treatment records, VA treatment records, VA examination reports dated in July 2010 and May 2013 and lay statements from the Veteran and his family.  

The July 2010 and May 2013 VA examination reports show that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him with respect to his service connection claims for a right ankle disorder and left leg, ankle and foot disorder.  The examiners documented the results of the evaluation and provided an explanation in support of their opinions.  Therefore, the July 2010 and May 2013 VA examinations are adequate for adjudication purposes.

The Board acknowledges that the Veteran was not provided with a VA examination in conjunction with his service connection claims for a lung disorder, skin disorder to include skin cancer or a neck disorder with mass/tumor on windpipe; however, the evidence of record does not warrant an examination because there is sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the evidence of record does not show that the Veteran had a lung disorder, skin disorder or neck disorder with mass/tumor on windpipe during active military service.  Furthermore, the evidence shows that the Veteran was not exposed to ionizing radiation.  The claims file also does not contain a competent medical opinion indicating that the Veteran's lung disorder, skin disorders and neck disorder with mass/tumor on windpipe may be associated with service.  Based on the foregoing, the Board concludes that VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  New and Material Evidence

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Although the RO determined in October 2010 that new and material evidence was presented to reopen the service connection claim of type II diabetes mellitus, this decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material.  Barnett v. Brown, 83 F.3d 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received. 

Type II Diabetes Mellitus and Eye Disorder

The Veteran filed a service connection claim for type II diabetes mellitus and an eye disorder in September 2002.  A rating decision dated in December 2002 denied the Veteran's service connection claims.  The RO denied the Veteran's service connection claim for type II diabetes mellitus with peripheral neuropathy on the basis that the medical evidence did not show that he was either treated for or diagnosed with diabetes in service, that it manifested to a compensable degree within one year of discharge from service, or that he was exposed to ionizing radiation during service.  The RO denied the Veteran's service connection clam for an eye disorder on the basis that there was no evidence that the Veteran was treated for or diagnosed with an eye disorder in service, it manifested to a compensable degree within one year after discharge from service or that he was exposed to ionizing radiation.  The relevant evidence of record at the time of the December 2002 rating decision consisted of service treatment records, service personnel records, VA treatment records and statements from the Veteran.  The Veteran did not submit a notice of disagreement within one year of the December 2002 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

The RO received the Veteran's service connection claims for type II diabetes mellitus and an eye disorder in September 2009.  The relevant evidence of record received since the December 2002 rating decision includes VA treatment records, private treatment records, and lay statements from the Veteran.  The evidence received since the December 2002 decision is not material, as it does not relate to an unestablished fact.  The relevant additional evidence associated with the claims file shows that the Veteran has a current diagnosis of type II diabetes mellitus and an eye disorder.  This is cumulative of the evidence of record at the time of the December 2002 rating decision.  The recently submitted evidence does not show that the Veteran was diagnosed with a type II diabetes mellitus or eye disorder in service or within one year of discharge or that he has a current diagnosis of type II diabetes or an eye disorder that is related to exposure to ionizing radiation during service.  Accordingly, having determined that new and material evidence have not been submitted, the Veteran's request to reopen the claims of entitlement to service connection for type II diabetes mellitus and an eye disorder is not warranted.

Right Ankle and/or Foot Disorder and Residuals of a Left Jaw Injury

The Veteran filed a service connection claim for residuals of a left jaw injury in September 2002.  A rating decision dated in December 2002 denied the Veteran's service connection claim a left jaw injury and a right ankle disorder.  The RO denied the Veteran's left jaw injury on the basis that although there was evidence of an injury to the left side of the face, there was no mention of an injury to the jaw and the evidence shows that there was no permanent residual or chronic disability shown by the medical records.  The RO denied the Veteran's service connection claim for a right ankle disorder, because the Veteran did not have a current disability and there was no medical evidence that he was treated for an ankle injury during service.  The Veteran did not submit a notice of disagreement within one year of the December 2002 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

The RO received the Veteran's service connection claim for residuals of a left jaw injury and right ankle disorder in September 2009.  The relevant evidence of record received since the December 2002 rating decision includes VA treatment records, private dental treatment records, lay statements from the Veteran's friends and lay statements from the Veteran.  The evidence received since the December 2002 rating decision is new in that it was not of record at the time of December 2002 decision.  The private dental treatment records show that the Veteran is missing teeth on his left side.  This evidence is neither cumulative nor redundant of the evidence of record in December 2002 and they raise a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim, i.e., a diagnosis of a current disability.  With respect to the Veteran's right ankle disorder, lay evidence dated in October 2009 show that the Veteran experienced right ankle pain in service with recurrent pain after service.  This addresses the missing element of relating a current right ankle disorder to service.  

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must be considered in order to decide fairly the merits of the claims.  Accordingly, the Veteran's claims of entitlement to service connection for residuals of a left jaw injury and right ankle disorder are reopened.  See 38 C.F.R. § 3.156(a).

III.  Criteria and Analysis for Service Connection Claims 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lung Disorder, Skin Cancer, Skin Condition and Neck disorder

The Veteran contends that he has a lung disorder, skin cancer; a skin disorder and a neck disorder with mass/tumor on windpipe are related to exposure to ionizing radiation during service.  

As noted above, the evidence must show that the Veteran has a current diagnosis of the claimed disabilities in order to receive service connection.  VA treatment records dated in October 2009, March 2010 and November 2010 reveal that the Veteran is diagnosed with actinic keratoses, basal cell carcinoma, right supra-sternal mass and chronic obstructive pulmonary disorder (COPD).  Thus, the Veteran has a current diagnosis of the claimed conditions.  

With respect to the Veteran's claim that he has tuberculosis with onset in service, the medical records do not show a current diagnosis of said disability.  Furthermore, the VA examiner in July 2010 determined that there were no objective findings of tuberculosis.  Accordingly, the preponderance of the evidence reflects that the Veteran does not have a current diagnosis of tuberculosis or residuals of tuberculosis.  

Service connection for disorders claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.309(d) (2014).  Second, service connection can be established under the general principles of service connection with the assistance of special procedural advantages if the condition at issue is a radiogenic disease.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.311 (2014).  Finally, service connection can still be established under the general principles of service connection by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions or special development procedures.  Id.; see Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Pertaining to the question of entitlement to presumptive service connection based on exposure to ionizing radiation, diseases specific to radiation-exposed veterans, including certain forms of cancers, that are listed under 38 C.F.R. § 3.309(d)(2) will be presumed to have been incurred in active service if the veteran participated in a radiation risk activity.  COPD, skin cancer (basal cell carcinoma), actinic keratosis and right supra-sternal mass are not listed under 38 C.F.R. § 3.309(d) as a disease specific to a radiation exposed veteran.  

Furthermore, the Veteran is not considered a "radiation-exposed veteran" as defined under 38 C.F.R. § 3.309(d)(3).  In this regard, a "radiation-exposed veteran is a veteran who participated in a radiation-risk activity while serving on active duty or on active duty for training or inactive duty training.  38 C.F.R. § 3.309(d)(3).  There are a number of activities defined as a "radiation-risk activity" including, onsite participation in a test involving the atmospheric detonation of a nuclear device. 38 C.F.R. § 3.309(d)(3).  The term onsite participation means during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  The were no atmospheric nuclear weapons testing conducted by the United States during the Veteran's period of service from February 1970 to September 1971.  See § 3.309(d)(v)(A)-(S).  Therefore, service connection pursuant to the regulatory presumption of 38 C.F.R. § 3.309(d) is not warranted.

The evidence of record shows that the Veteran was not otherwise exposed to ionizing radiation during his military service.  The Veteran indicated in a June 2010 statement that he was exposed to radiation at Fort Back Jack Inneringen, Germany where he was a nuclear warhead guard.  He also stated that he was on the test site at Black Mesa in Utah from May to June 1971.  The Veteran included travel orders indicating that he was sent on temporary duty to Black Mesa Site in Blanding, Utah to attend Pershing 1A OT VI.  His DD Form 214 shows that his military occupational specialty was Pershing missile crewman.  A September 2010 letter from the Department of the Army Dosimetry Center revealed that there was no record of the Veteran's exposure to ionizing radiation.  Accordingly, the evidence of record does not support the Veteran's contention that he was exposed to ionizing radiation in service.  Therefore, service connection for a lung disorder, skin cancer, a skin disorder other than skin cancer and a neck disorder with mass on the windpipe are not warranted on the basis of exposure to ionizing radiation. 

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Thus, the fact that the Veteran may not meet the requirements of a presumptive regulation does not preclude him from establishing, in the alternative, service connection by way of proof of actual direct causation.

After a careful review of the record, the Board finds that the medical records do not show that the Veteran incurred a lung disorder to include COPD, skin cancer, a skin disorder or a neck disorder with mass/tumor on windpipe during service or incurred skin cancer to a compensable degree within the first year of discharge from service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  The Veteran's service treatment records reveal that the Veteran did not receive treatment for or a diagnosis of COPD, skin cancer, actinic keratosis or a neck disorder with mass/tumor on windpipe during active military service.  The separation examination shows that the Veteran's lung and skin were evaluated as clinically normal.  The first evidence of a lung disorder and mass mass/tumor on windpipe was in 2010, approximately 39 years after discharge from service.  The first evidence of a skin disorder to include skin cancer was in 2009, approximately 38 years after active military service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 
	
The Board notes that the Veteran contends that his lung disorder, skin cancer, skin disorder and neck disorder with mass/tumor on windpipe are related to active military service.  Lay persons can provide an account of observable symptoms.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, the diagnosis of COPD, actinic keratoses, skin cancer and mass on windpipe and the etiology thereof requires medical expertise.  These disorders are not the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Thus, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current lung, skin and neck disorders and his military service.  Furthermore, there is no competent medical opinion of record that indicates the Veteran's lung disorder, skin disorders and mass on windpipe are related to the Veteran's active military service.

In conclusion, the preponderance of the evidence shows that the Veteran's lung disorder, skin cancer, skin disorder and neck disorder with mass/tumor on windpipe first manifested many years after service and are not related to his active military service.  Accordingly, entitlement to service connection for lung disorder, skin cancer, skin disorder and neck disorder with mass/tumor on windpipe are not warranted.

Left Leg, Ankle and/or Foot Disorder and Right Ankle Disorder

The Veteran contends that he injured his bilateral ankles during active military service.  He asserts that he has a current disability of the bilateral lower extremities related this injury. 

In assessing whether the Veteran is entitled to service connection, the evidence of record must show that the Veteran currently has the claimed disabilities.  The medical evidence of record shows that the Veteran has a current diagnosis of diabetic neuropathy of the lower extremities, right heel spur and right plantar fasciitis.  The evidence of record shows that the Vetera has reported bilateral ankle pain.  However, the July 2010 and May 2013 VA examinations show that the Veteran does not have a current diagnosis of a bilateral ankle disorder.  A March 2000 VA examination also noted that there were no orthopedic abnormalities of the lower extremities.  Furthermore, the Veteran's post service treatment records also reflect that the Veteran does not have a current diagnosis of a bilateral ankle disorder.  In light of the foregoing, the evidence of record shows that the Veteran has a current diagnosis of a bilateral lower extremity disorder and right foot disorder.

A review of the Veteran's service treatment records show that the Veteran sought treatment for a left ankle disorder.  Specifically, an October 1971 VA treatment record shows that the Veteran fell and injured his left ankle.  He was diagnosed with a left ankle sprain and placed in a cast for 15 days.  The service treatment records do not show any other complaints or treatment for a left foot or ankle disorder and there is no evidence of complaints or treatment for a right foot or ankle disorder during service.  Service treatment records do not document symptoms or a diagnosis of bilateral neuropathy of the lower extremities.  The Veteran's separation examination reflects that he had a normal evaluation of the lower extremities and feet.  

The first evidence of record that shows complaints of a foot or ankle problem was the Veteran's service connection claim in April 1999, approximately 28 years after discharge from active military service.  The first evidence of a diagnosis of neuropathy of the lower extremities was in a March 2000 VA examination.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Furthermore, the claims file contains medical opinions asserting that the Veteran's current right foot disorder and symptoms of pain in the left ankle are not etiologically related to active military service.  In this regard, a July 2010 VA examination reveals that there were no functional limitations or objective findings of residuals of a right leg disorder.  He noted that the Veteran had right heel spurs, but this was diagnosed after military service and was not caused by or related to military service as the medical record was silent for this condition.  Furthermore, the RO considered the Veteran's right ankle pain in considering the current disability rating for the Veteran's service-connected residuals of fracture of the right leg.  The VA examiner in May 2014 determined that the Veteran had a left ankle sprain in service that resolved.  She noted that a sprain is a transient inflammatory process involving muscles and ligaments (soft tissue) surrounding the joint region that resolves with symptomatic treatment.  She determined that the current evidence does not warrant or confirm a current diagnosis of an acute or chronic left ankle condition.  As the examiners' opinions are based on a clear rationale after they reviewed the claims file, obtained a history from the Veteran, and conducted a physical evaluation, the Board finds these opinions are probative.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

The Board notes that pain alone does not constitute a disability for VA compensation purposes; however, pain, as well as other symptoms, that are a residual of an in-service injury may serve as the basis for an award of disability compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").  In this case, the May 2013 VA examiner determined that the Veteran's left sprain in service resolved and she did not attribute the Veteran's current symptoms of pain to the in-service left ankle sprain.  Thus, the Veteran's symptom of left ankle pain is not considered a disability for VA compensation purposes.

The Board notes that the Veteran contends that his foot and ankle disabilities are related to military service.  The Veteran is competent as a lay person to report the onset of symptoms and the circumstances surrounding such.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, in this case, the Veteran is not competent to provide a current diagnosis of a foot and/or ankle disorder or an opinion on the complex question of the etiology of his foot disorder and bilateral ankle pain.  The Veteran is not a qualified health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between military service and the Veteran's current foot disorder and neuropathy.  Furthermore, the negative medical opinions provided by the VA examiners in July 2010 and May 2013 are more probative than the lay statements provided by the Veteran.

With respect to the Veteran's diabetic neuropathy of the bilateral lower extremities, service connection for type II diabetes is denied, as discussed above.  As the underlying claim is not service-connected, there is no legal basis to grant service connection for diabetic neuropathy of the lower extremities on a secondary basis.  See 38 C.F.R. § 3.310 (2014). 

Based on the evidence discussed above, the Board finds that the preponderance of the evidence is against the claims and the benefit of the doubt rule is not for application.  See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); see also 38 U.S.C.A. § 5107.  Accordingly, entitlement to service connection for a right ankle/foot disorder and a left lower leg, ankle and/or foot disorder is not warranted.


ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for type II diabetes mellitus with neuropathy is denied.

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for an eye disorder is denied.

New and material evidence having been received, the claim of entitlement to service connection for residuals of a left jaw injury is reopened, and the appeal is granted to that extent only.

New and material evidence having been received; the claim of entitlement to service connection for a right ankle disorder is reopened.  

Entitlement to service connection for a right ankle and foot disorder is denied.  

Entitlement to service connection for a left leg, ankle and/or foot disorder is denied.  

Entitlement to service connection for a lung disorder to include as due to exposure to ionizing radiation is denied.

Entitlement to service connection for skin cancer to include as due to exposure to ionizing radiation is denied.

Entitlement to service connection for a skin condition to include as due to exposure to ionizing radiation is denied.

Entitlement to service connection for a neck disorder with mass/tumor on windpipe to include as due to exposure to ionizing radiation is denied.


REMAND

The Veteran contends that he is entitled to compensation for recurrent burning/itchy skin, muscle pain, shortness of breath, dizziness, vertigo, a bilateral eye disorder manifested by blurry vision and aggravation of his type II diabetes mellitus under 38 U.S.C.A. § 1151 due to VA negligently providing the Veteran with incorrect medication.  An August 2009 private treatment record shows that the Veteran went to the emergency room for skin rash due to an allergic reaction.  A VA treatment record dated in September 2009 documented that the Veteran stopped Niacin due to a strong reaction where he went to the emergency room.  In light of the foregoing, the Board finds that a VA opinion with respect to this issue is necessary in order to adequately adjudicate the Veteran's claim. 

Regarding the Veteran's service connection claim for residuals of a left jaw injury that resulted in the removal of several teeth, the Veteran contends the removal of several teeth on the left side of his mouth was due to trauma to his left jaw during active military service.  Service treatment records show that the Veteran sought treatment in the emergency room after being struck in the left cheek by a flying object.  The clinician observed that the Veteran had an abrasion to the left cheek and on the inside of his moth where it hit his teeth.  The VA examiner in July 2010 provided the opinion that the there is insufficient evidence to support the Veteran's claim that he is missing teeth as a result of trauma sustained while on active duty.  It is unclear whether the examiner determined that there was insufficient evidence to determine whether it is at least as likely as not or a 50 percent probability that the Veteran's missing teeth are a result of the injury in service.  Thus, the Veteran should be provided with another examination and opinion. 

With respect to the Veteran's increased rating claim for residuals of right fractured leg, the Veteran's representative contends that the Veteran's disability has changed since the most recent VA examination in July 2010.  Therefore, the Veteran should be provided with another VA examination to determine the current severity of his residuals of a right fractured leg.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his service connection claim for a left jaw disorder, 1151 claim and increased rating claim for residuals of right leg fracture.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

2. After completing the foregoing and associating any outstanding records with the claims file, obtain a VA medical opinion by appropriate specialists with respect to the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for recurrent burning/itchy skin, muscle pain, shortness of breath, dizziness, vertigo, a bilateral eye disorder manifested by blurry vision and aggravation of his type II diabetes mellitus as the result of VA providing him with incorrect medication.  The claims file and treatment records must be made available to the medical specialists for review, and the report should so indicate.  The reviewing physician should offer an opinion as to following:

a. Whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran sustained additional disability as a result of VA's providing the Veteran with the wrong medication in August 2009. 

b. If the answer is affirmative, whether it is at least as likely as not (i.e., a 50 percent or more probability) that additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or VA's failure to exercise the degree of care that would be expected of a reasonable health care provider. 

c. Whether it is at least as likely as not (i.e., a 50 percent or more probability) that any additional disability was due to an event not reasonably foreseeable?  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment or lack of treatment provided.

The medical specialist or specialists should clearly explain and discuss the medical principles involved for any opinions expressed. 

3. With respect to any residual dental trauma due to the in-service injury to the left cheek/jaw, schedule the Veteran for a VA examination from an appropriate specialist after completing directive (1) and associating any additional records with the claims file.  The claims file, including a copy of this remand must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All necessary and appropriate tests should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any jaw and/or tooth disorder (to include removal a tooth) found on examination is at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to active military service, to include the in-service injury to the left cheek/jaw.  

The examiner should provide an explanation for all conclusions reached.  

4. After completing directive (1) and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of a right fractured leg.  The claims file, including a copy of this remand must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.

In addition to any other information provided pursuant to the VA rating criteria, the examiner should document whether there is nonunion of the tibia and fibula with loose motion requiring a brace or malunion of the tibia and fibula with slight, moderate or marked knee or ankle disability.  

The examiner should conduct complete range of motion studies of the right knee and ankle, with specific citation to flexion and extension, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right knee or ankle is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  The examiner should also address whether the right leg disability is characterized by recurrent subluxation or lateral instability.  

5. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


